DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5, 2021 has been entered.

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on May 5, 2021. Claim 1 has been amended. Claims 12-18 have been canceled. 

Response to Arguments
Applicant’s arguments, see pages 4-7, filed on May 5, 2021, with respect to the rejection(s) of claim( 1 under U.S.C. 102(a)(1) as being anticipated by Langeman have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Juidici et al. (US 6,684,959 B1).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim(s) 1-4 and 7-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable by Langeman (US 2005/0103889 A1) with incorporation by reference Langeman (US 5,388,761) in view of Juidici et al. (US 6,684,959 B1).
With regard to claim 1, Langeman discloses a paint delivery system (Fig. 1) comprising: a first inlet (48B) connectable to a paint resin source (22B); a second inlet (48C) connectable to an additive (22C) to be added to a flow of paint resin to form a paint mixture deliverable to an applicator (40); a linear displacement pump ( 24C) having a piston (23) that is associated with a cylinder (19) connected to one of the first inlet (48B) and the second inlet (48C); and a controller (32A-32C, Fig. 1) configured to monitor operation of the linear displacement pump (24C) via a linear transducer (68C magnetic speed sensor, see US 5,388,761 Col. 6 lines 37-62) that is connected to the controller (32A-32C) and control flow from the first inlet and the second inlet to maintain a desired ratio of constituents in the paint mixture at the applicator based at least in part on a signal from the linear transducer associated with displacement of the piston relative to the cylinder (see US 5,388,761 Col. 6 line 37 to Col. 7line 27).
However, Langeman does not disclose the linear transducer that measures linear displacement along an axis of translation of the piston relative to the cylinder.

It is noted by the Examiner that the prior art to Juidici and the instant invention are directed to spraying a fluid mixture. In accordance with MPEP 2141.01(1), a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). In this instant case, the prior art to Juidici is reasonably pertinent to the problem faced by the inventor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Langeman, by incorporating the linear transducer (LVDT) as taught by Juidici to measure linear displacement along an axis of translation of the piston of Langeman, for the benefit of providing an accurate, yet simple, cost-effective proportioning system for maintaining a desired paint ratio (Col. 2 lines 6-9).
With regard to claim 2, the device of Langeman as modified by Juidici discloses the invention as disclosed in the rejection of claim 1 above. Langeman ‘761 further discloses use of a flow meter as an alternative to the flow of paint resin (Col. 10 lines 56-59 and Col. 11 line 30 see US 5,388,761).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Langeman, by incorporating the flow meter as taught by Langeman exposed to the flow of paint resin prior to addition of the 
With regard to claim 3, the device of Langeman as modified by Juidici and Langeman ‘761 discloses the invention as disclosed in the rejection of claim 2 above. Langeman ‘761 further discloses the controller (32A-32C) is configured to manipulate calibration of the flow meter in response to a comparison of a measured volume of the paint mixture delivered to the applicator and an assessment of operation of the linear pump for a given duration (Col. 10 lines 56-59 see US 5,388,761).
With regard to claim 4, the device of Langeman as modified by Juidici and Langeman ‘761 discloses the invention as disclosed in the rejection of claim 3 above. Langeman further discloses a third inlet (48A) connectable to a solvent source for communicating a solvent through the paint delivery system to the applicator (40).
With regard to claim 7, the device of Langeman discloses the invention as disclosed in the rejection of claim 1 above. Langeman further discloses the desired ratio of constituents is adjustable between ratios of resin to catalyst between 0:1 to 500:1 (Para. [0075] “1% to 5% of the base component”).
With regard to claim 8, the device of Langeman discloses the invention as disclosed in the rejection of claim 1 above. Langeman further discloses the controller (32A-32C) is further configured to determine an amount of resin from a user input of a sample volume minus a flow value associated with operation of the linear displacement pump during acquisition of the sample volume (Col. 9 lines 16-27, see US 5,388,761).
With regard to claim 9, the device of Langeman by Juidici and Langeman ‘761 discloses the invention as disclosed in the rejection of claim 1 above. Langeman ‘761 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Langeman, by incorporating the flow meter as taught by Langeman ‘761 exposed to the flow of paint resin and electrically connected to the controller, for the benefit of providing additional monitoring and controlling the speed of the pump.
With regard to claim 10, the device of Langeman by Juidici and Langeman ‘761 discloses the invention as disclosed in the rejection of claim 9 above. Langeman ‘761 further discloses the controller (32A-32C) is configured to assign a flow value associate with operation of the paint resin flow meter during calibration of the paint resin flow meter and that is at least partly dependent on operation of the linear pump (Col. 10 lines 56-59 see US 5,388,761).

Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Langeman with incorporation by reference Langeman (US 5,388,761) and Juidici et al. as applied in claim 2, and further in view of Cobbs, Jr. et al. (US 4,247,581).
With regard to claim 5, the device of Langeman as modified by Juidici and Langeman ‘761 discloses the invention as disclosed in the rejection of claim 2 above. Langeman does not disclose at least one of a valve and the controller is configured to 
Cobbs teaches a paint delivery system comprising: at least one of a valve (18) and the controller is configured to suspend communication of an atomizing fluid (air) to the applicator during acquisition of the measured volume (Figs. 1-2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Langeman by incorporating the atomizing fluid valve (18) as taught by Cobbs in fluid connection with the applicator (40) of Langeman, for the benefit of producing an easily-atomized, foamed solution.
With regard to claim 6, the device of Langeman as modified by Juidici and Langeman ‘761 and Cobbs discloses the invention as disclosed in the rejection of claim 5 above. Langeman further discloses at least one input (78A-78C) connected to the controller (32A-32C) and configured to allow a user to interact with the controller (Fig. 1).

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Langeman with incorporation by reference Langeman (US 5,388,761) and Juidici et al. as applied in claim 9, and further in view of Davis et al. (US 5,490,726).
With regard to claim 11, the device of Langeman as modified by Juidici and Langeman ‘761 discloses the invention as disclosed in the rejection of claim 9 above. However, Langeman does not the paint resin flow meter is a gear flow meter.
Davis teaches a liquid delivery system comprising a gear flow meter (26/28/30).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.